J-S16021-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: P.L.K., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: A.S.K., FATHER             :
                                       :
                                       :
                                       :
                                       :   No. 1155 MDA 2021


              Appeal from the Decree Entered August 12, 2021,
               in the Court of Common Pleas of Adams County,
                    Orphans' Court at No(s): RT-14-2020.


 IN THE INT. OF: A.J.K., A MINOR       :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
 APPEAL OF: A.S.K., FATHER             :
                                       :
                                       :
                                       :
                                       :
                                       :   No. 1156 MDA 2021


              Appeal from the Decree Entered August 12, 2021,
               in the Court of Common Pleas of Adams County,
                    Orphans' Court at No(s): RT-15-2020.


 IN THE INTEREST OF: W.A.K., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: A.S.K., FATHER             :
                                       :
                                       :
                                       :
                                       :   No. 1157 MDA 2021
J-S16021-22



              Appeal from the Decree Entered August 12, 2021,
               in the Court of Common Pleas of Adams County,
                    Orphans' Court at No(s): RT-4-2021 A.


 IN THE INTEREST OF: W.K., A           :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: A.K., FATHER               :
                                       :
                                       :
                                       :
                                       :   No. 1199 MDA 2021


            Appeal from the Order Entered August 11, 2021,
            in the Court of Common Pleas of Adams County,
          Juvenile Division at No(s): CP-01-DP-0000040-2019,


 IN THE INTEREST OF: A.J.K., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: A.K., FATHER               :
                                       :
                                       :
                                       :
                                       :   No. 1200 MDA 2021


            Appeal from the Order Entered August 11, 2021
   In the Court of Common Pleas of Adams County Juvenile Division at
                    No(s): CP-01-DP-0000056-2018


 IN THE INTEREST OF: P.L.K., A         :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: A.K., FATHER               :
                                       :
                                       :
                                       :

                                   -2-
J-S16021-22


                                               :   No. 1201 MDA 2021


                Appeal from the Order Entered August 11, 2021
       In the Court of Common Pleas of Adams County Juvenile Division at
                        No(s): CP-01-DP-0000057-2018


BEFORE:      PANELLA, P.J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY KUNSELMAN, J.:                           FILED AUGUST 17, 2022

        In these consolidated matters, A.K (Father) appeals the orphans’ court

decision to terminate his rights to his three children – 4-year-old daughter,

A.J.K; 3-year-old, son P.L.K.; and 2-year-old, son W.A.K.– pursuant to the

Adoption Act. See 23 Pa.C.S.A. § 2511(a)(5), (8) and (b).1,       2    Father also

appeals the decision to change the goal of the dependency proceedings from

reunification to adoption, pursuant to the Juvenile Act. See 42 Pa.C.S.A. §

6351(f). After careful review, we affirm.

        The orphans’ court opinion, filed pursuant to Pa.R.A.P. 1925(a),

provides the relevant factual and procedural history:

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Our review of the record indicates that the Adams County Children and Youth
Agency (“Agency”) also petitioned for termination under Section 2511(a)(1)
and (a)(2). The orphans’ court decrees granting termination did not specify
under which grounds it granted the Agency’s respective petitions. However,
in its Pa.R.A.P. 1925(a) opinion, the court clarified that it terminated under
Section 2511(a)(5) and (a)(8).

2 We also note that the court terminated the rights of H.Y. (Mother). She
similarly appeals the court’s termination and goal-change orders. Those
appeals are separately listed before this panel. See 319, 320, 321 MDA 2022;
See also 1196, 1197, 1198 MDA 2021.


                                           -3-
J-S16021-22


          From the beginning of this litigation, the [parents’] mental
          health issues were identified as the root cause for the
          Children’s removal from their home. Initial removal for two
          of the three Children occurred on November 19, 2018. [FN2]

              FN 2: At the time, the third child, W.A.K., was not yet
              born. [3]

          At the time, the [parents’] mental health issues and
          parenting limitations resulted in nutritional issues for the
          Children, their failure to thrive, and safety risks. Although
          the Adams County Children and Youth Agency (“Agency”)
          made effort[s] through voluntary services for approximately
          two months to avoid an adjudication of dependency, the
          same proved unsuccessful due to the [parents’] indifference
          to developing necessary skills for the Children’s
          development. [(A.J.K. and P.L.K. were adjudicated
          dependent on November 29, 2018.)]               At the initial
          disposition hearing following adjudication, both [parents’]
          were clearly aware that the goals in working towards
          reunification required participation in a parenting skills
          program, undergoing mental health evaluations and
          complying with recommended treatment, adequately
          addressing the Children’s medical needs, and obtaining
          stable housing. Early in the litigation, the Appellants’
          relationship to each other, including a history of domestic
          violence, poor interpersonal communication, and hostility,
          all fueled by their respective mental health issues, was
          recognized as an impediment to successful reunification
          with the Children.

          Shortly following the dispositional hearing, during an
          overnight unsupervised visit with the [parents], P.L.K.
          suffered bruising and fractures of his extremities, which a
          medical expert opined were the result of physical abuse.
          Over approximately the next 12 months, Mother was
          attending individual counseling; however, both [parents]
          were unsuccessfully discharged from the Nurturing Parent
          Program. Nonetheless, the Agency continued to work with
          the family towards reunification, and the [parents] once
          again began [] visits. Following such a visit on December
          8, 2019, it was observed that P.L.K. had bruising on both
____________________________________________


3   W.A.K. was born in August 2019.

                                           -4-
J-S16021-22


       ears and a nondisplaced fracture of the left first metatarsal
       of his foot. Once again, medical experts opined that the
       injuries were indicative of physical abuse. Unsupervised
       visits with the Children were suspended as the Agency
       continued to work with the [parents] towards the originally
       identified reunification objectives. Citing a lack of progress
       on the part of the [parents] towards achieving the
       reunification objectives, on September 28, 2020, the
       Agency filed petitions to terminate the [parents’] parental
       rights.

       Throughout the 22-month period from initial placement to
       the filing of the termination petitions, neither parent
       successfully completed parenting classes; in fact, both were
       unsuccessfully discharged on at least one occasion.
       Although at the time of the filing of the termination
       petitions, both [parents] were attending parenting classes,
       the provider opined that Mother was only going through the
       motions and not substantively embracing the information
       and that Father was openly hostile to the providers. Indeed,
       subsequent to [the] filing of the petitions, both [parents]
       were unsuccessfully discharged for a second time.

       Although Mother was attending mental health counseling, it
       had little impact on her behavior. For instance, in 2020,
       police were called to the [parents’] residence on at least nine
       different occasions for domestic violence. The [parents] had
       separated on at least two separate occasions, and a
       protection from abuse order was obtained by Mother against
       Father. Mother reported to Agency staff that she was “at
       her breaking point” and was harboring thoughts of self-
       harm. Additionally, the [parents] faced two separate sets
       of criminal charges for endangering the welfare of children
       related to the two independent unexplained occasions of
       bodily injury to P.L.K. Although outpatient therapy for co-
       parenting was provided to the [parents], they were
       discharged due to their inability to meaningfully
       communicate as the therapist described a “high relationship
       conflict and individualism” in their approach to their
       relationship.    Their lack of substantive grasp of the
       treatment aimed at addressing the reasons for the
       Children’s    original     placement      stalled   successful
       reunification. Moreover, the [parents’] inability and/or lack
       of interest to address the pending criminal charges and,
       more importantly, bail conditions that limited their visits

                                    -5-
J-S16021-22


         with the Children impeded efforts at increasing the [parents’
         parental bond] with their Children. The end result of the
         [parents’] failure to prioritize their treatment needs and
         subsequent reunification with the Children resulted in A.J.K.
         being in care for approximately 27 of 44 months of her life;
         P.L.J. being in care for approximately 27 of 33 months of his
         life; and W.A.K. being in care for approximately 20 of 24
         months of his life, significantly impacting the Children’s
         ability to bond with either Mother or Father.

Trial Court Opinion (T.C.O.), 10/12/2021 at 2-4 (footnote added).

      The orphans’ court subsequently granted the Agency’s petitions under

23 Pa.C.S.A. § 2511(a)(5), (8) and (b). The court also changed the goal of

the dependency proceedings from reunification to adoption. Father appealed

both the termination decree and the goal change order.         He presents the

following two issues, which we have re-ordered for ease of disposition:

            1. Did the [orphans’] court abuse its discretion or
               commit an error of law in holding that [the Agency]
               proved by clear and convincing evidence that the
               issues leading to the removal or placement of the
               [Children] continued to exist, and that [Father] cannot
               or will not remedy the conditions that led to placement
               pursuant to 23 Pa.C.S.A. § 2511(a)(5) and (a)(8)?


            2. Did the [dependency] court abuse its discretion or
               commit an error of law in determining that [the
               Agency] made reasonable efforts to effectuate the
               permanency goal of reunification with [Father] and
               that the permanency goal should be changed to
               adoption?

Father’s Brief at 4.

      We begin our well-settled standard of review:

         The standard of review in termination of parental rights
         cases requires appellate courts to accept the findings of fact
         and credibility determinations of the trial court if they are

                                     -6-
J-S16021-22


         supported by the record. If the factual findings are
         supported, appellate courts review to determine if the trial
         court made an error of law or abused its discretion. A
         decision may be reversed for an abuse of discretion only
         upon demonstration of manifest unreasonableness,
         partiality, prejudice, bias, or ill-will. The trial court's
         decision, however, should not be reversed merely because
         the record would support a different result. We have
         previously emphasized our deference to trial courts that
         often have first-hand observations of the parties spanning
         multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis.

         Initially, the focus is on the conduct of the parent. The party
         seeking termination must prove by clear and convincing
         evidence that the parent's conduct satisfies the statutory
         grounds for termination delineated in section 2511(a). Only
         if the court determines that the parent's conduct warrants
         termination of his or her parental rights does the court
         engage in the second part of the analysis pursuant to section
         2511(b): determination of the needs and welfare of the
         child[.]

In re C.M.K., 203 A.3d 258, 261-262 (Pa. Super. 2019) (citation omitted).

      Clear and convincing evidence is evidence that is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa. Super. 2000) (en banc) (quoting Matter of

Adoption Charles E.D.M., II, 708 A.2d 88, 91 (Pa. 1998)). We add that we

may uphold a termination decision if any proper basis exists for the result


                                      -7-
J-S16021-22



reached. In re C.S., 761 A.2d at 1201. Importantly, we need only agree with

the orphans’ court as to any one subsection of Section 2511(a), as well as

Section 2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc).

     We observe that Father does not challenge termination under Section

2511(b), thereby conceding that termination was established under the

second prong of the bifurcated analysis. Thus, we limit our focus to Section

2511(a). We address Section 2511(a)(8), which provides:

        (a) General rule.--The rights of a parent in regard to a
        child may be terminated after a petition filed on any of the
        following grounds:

                                    […]

           (8) The child has been removed from the care of the
           parent by the court or under a voluntary agreement with
           an agency, 12 months or more have elapsed from the
           date of removal or placement, the conditions which led
           to the removal or placement of the child continue to exist
           and termination of parental rights would best serve the
           needs and welfare of the child.

23 Pa.C.S.A. § 2511(a)(8).

     To terminate parental rights under Section 2511(a)(8), the petitioner

must prove: (1) the child has been removed from parental care for 12 months

or more from the date of the removal; (2) the conditions which led to the

removal or placement of the child continue to exist; and (3) termination of

parental rights would best serve the needs and welfare of the child. In re

K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008) (citation omitted). Termination



                                    -8-
J-S16021-22



under Section 2511(a)(8) does not require the court to evaluate a parent’s

current willingness or ability to remedy the conditions that initially caused the

placement or the availability or efficacy of the services provided by the local

children and youth agency. K.Z.S., 946 A.2d at 759 (citation omitted).

      In his first appellate issue, Father only challenges one aspect of the

court’s Section 2511(a)(8) analysis – namely, whether the conditions that led

to the Children’s removal continued to exist. In his Brief, Father acknowledges

that the conditions that led to removal included concerns about his parenting:

the improper feeding of the Children; their missed medical appointments; and

P.K.’s failure to thrive. See Father’s Brief at 22.      Father conceded that

additional concerns arose during the dependency proceedings – issues such

as domestic violence and mental health. Id. at 23.

      Still, Father argues that all these conditions have either been resolved,

or to the extent that they still exist, the conditions are excusable.        For

instance, he cites his involvement in a parenting program to show that he

remedied the parenting concerns. Father also argues that his work schedule

prevented him from participating in many of the Children’s medical

appointments. Id. As for the domestic violence issue, Father claims that the

concern was “due to the age and maturity of the parents (age 20 years old)

which was exacerbated by the stress of [the Agency’s] involvement and the

placement of their Children.” Id. at 23-24. Finally, he contends that he was

never afforded an opportunity to demonstrate his ability to co-parent as his




                                      -9-
J-S16021-22



in-person contact was suspended, due to the dependency court orders and

the bail conditions from his criminal charges. See generally id. at 23-24.

     By contrast, the Agency argues that A.K. and P.K. were initially

adjudicated dependent due to concerns for the mental health of both parents

and the effect that these concerns had on the Children’s safety. The Agency

contends that it implemented various services to address these issues, all of

which was unsuccessful. See Agency’s Brief at 12-13.

     Finally, we observe the rationale of the orphans’ court:

        Unquestionably, the [parents’] failure to take advantage of
        the Agency-provided mental health services significantly
        frustrated the Agency’s repeated efforts to move towards
        reunification. Mental health issues not only hampered the
        [parents’] ability to provide adequate parental care but also,
        equally importantly, created significant physical safety risks
        for the Children if they returned to the [parents’] care. One
        need look no further than the two separate allegations of
        physical abuse to P.L.K. as well as an overwhelming history
        of domestic violence between the [parents] to conclude
        [that the parents’] home was an environment saturated by
        hostility. Consequently, the [parents’] mental health issues,
        if left untreated, would lead to violent consequences for the
        Children because these issues were the generator of the
        hostility the Children experienced. Indeed, caseworkers
        testified to their concern over the safety risks of returning
        the Children to such an environment.

                                     […]

        Neither [parent] has successfully completed parenting skills
        or substantively grasps the skills intended to be taught by
        such classes. Outpatient therapy for co-parenting has
        proven equally unsuccessful due to [Father’s] inability to
        restrain [his] hostile impulses, frustrating meaningful
        communication and cooperation. Additionally, Father has
        refused to participate in mental health counseling[.] At the
        July 30, 2020 permanency reviewing hearing, […] the


                                    - 10 -
J-S16021-22


          Agency verbally expressed its intention to move towards
          termination[.] […] Incredibly, even after notice of the
          Agency’s intent, police were called to the [parents’]
          residence on three separate occasions for domestic violence
          in the month following such notice. The record is replete
          with objective evidence that the conditions that led to
          removal and placement of the Children continued to exist.

T.C.O. at 4-5, 6; see also id. at 11.4

       After review, we are not persuaded by Father’s argument that he was

prevented from demonstrating his ability to parent. After all, the unsupervised

visitations were suspended due to Father’s conduct. Moreover, Father has not

addressed the conditions which led to the Children’s placement, as evinced by

his failure to participate or complete the programs designed to alleviate those

concerns. Nor are we persuaded that some of the conditions were excusable.

The Children’s lack of medical attention cannot be attributed to Father’s busy

work schedule. Domestic violence issues cannot be attributed to Father’s age

or immaturity. Ultimately, we conclude the court did not abuse its discretion

when it determined that the conditions which led to the Children’s removal

continued to exist.

       Because Father challenges no other element of the Section 2511(a)(8)

analysis, nor the second prong of the termination analysis under Section

2511(b), Father’s appeal may end here.             Father’s next appellate issue –

whether the Agency failed to provide reasonable services and whether the

____________________________________________


4To address the question of whether the causes of the Children’s removal still
exist, the orphans’ court adopted that portion of its discussion under Section
2511(a)(5) which also may be applied under Section 2511(a)(8).

                                          - 11 -
J-S16021-22



dependency court erred when it changed the goal from reunification to

adoption – has no bearing on whether the termination was proper. But as a

matter of prudence, we briefly discuss these claims.

       While agencies must provide reasonable efforts to enable parents to

work toward reunification with their dependent children, the remedy for an

agency’s failure to provide services is not to punish the child by denying

termination; instead, the remedy is to conclude on the record that the agency

has failed to make reasonable efforts, which imposes a financial penalty on

the agency. See In re D.C.D., 105 A.3d 662, 675-76 (Pa. 2014).5 It affords

no relief to the parents.

       Even if we reached the merits of this question, we would agree with the

court’s conclusion that the Agency did, in fact, make reasonable efforts. The

record plainly shows that the Agency offered numerous services to assist

Father with achieving reunification. That Father did not achieve reunification

through these services does not mean that the Agency failed to make

reasonable efforts.



____________________________________________


5 We note that courts must consider the reasonable services available to the
parent under Section 2511(a)(5) (providing for consideration of whether “the
services or assistance reasonably available to the parent are not likely to
remedy the conditions which led to the removal or placement of the child
within a reasonable period of time”). D.C.D., 105 A.3d at 672-73. However,
Section 2511(a)(8) does not include such a consideration. See K.Z.S., 946
A.2d at 759. As we may affirm under any valid ground, and we affirm under
Section 2511(a)(8), we need not evaluate the Agency’s services under Section
2511(a)(5) as part of our review of Father’s termination appeal.

                                          - 12 -
J-S16021-22



      Lastly, we address Father’s allegation that the dependency court erred

when it changed the goal of the dependency proceedings from reunification to

adoption. We begin by observing that this issue is moot in light of our decision

to affirm the termination decrees. See Interest of D.R.-W., 227 A.3d 905,

917 (Pa. Super. 2020) (citing In re D.A., 801 A.2d 614, 616 (Pa. Super.

2002) (“An issue before a court is moot if in ruling upon the issue the court

cannot enter an order that has any legal force or effect.”)).

      Even accepting, for the sake of argument, that Father’s claim is not

moot, we would conclude he is not entitled to relief. We review goal-change

orders pursuant to an abuse-of-discretion standard of review. D.R.-W., 227

A.3d at 917 (citing In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010)). As such, we

must accept the court’s findings of fact and credibility determinations if the

record supports them, but we need not accept the court’s inferences or

conclusions of law. Id.

      The Juvenile Act governs proceedings to change a child’s permanent

placement goal. 42 Pa.C.S. §§ 6301-6375. Dependency courts must apply the

following analysis:

         Pursuant to [42 Pa.C.S.] § 6351(f) of the Juvenile Act, when
         considering a petition for a goal change for a dependent
         child, the court is to consider, inter alia: (1) the continuing
         necessity for and appropriateness of the placement; (2) the
         extent of compliance with the family service plan; (3)
         the extent of progress made towards alleviating the
         circumstances which necessitated the original placement;
         (4) the appropriateness and feasibility of the current
         placement goal for the children; (5) a likely date by which
         the goal for the child might be achieved; (6) the child's


                                     - 13 -
J-S16021-22


         safety; and (7) whether the child has been in placement for
         at least fifteen of the last twenty-two months. The best
         interests of the child, and not the interests of the parent,
         must guide the court. As this Court has held, a child's life
         simply cannot be put on hold in the hope that the parent will
         summon the ability to handle the responsibilities of
         parenting.

In re A.B., 19 A.3d 1084, 1088-1089 (Pa. Super. 2011) (citations and

quotation marks omitted).

      Our discussion above indicates the Children have been in placement for

the requisite timeframe, and it is clear that Father cannot remedy those

conditions at any point in the foreseeable future. Meanwhile, the Children are

in a pre-adoptive foster home; the placement is appropriate and remains

necessary. Changing the Children’s placement goals to adoption would be in

their best interests.

      Based on the foregoing, we conclude: the orphans’ court did not commit

an error of law or abuse its discretion when it terminated Father’s rights under

Section 2511(a)(8); the Agency made reasonable efforts; and even if Father’s

goal-change challenge were not moot, we would conclude the court’s order

was proper.




                                     - 14 -
J-S16021-22



Decrees and orders affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/17/2022




                               - 15 -